                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA

 Gloria C. Williams,                             ) Civil Action No.: 8:18-2995-BHH
                                                 )
                                    Plaintiff,   )
                                                 )
                     v.                          )               ORDER
                                                 )
 Andrew Saul,                                    )
 Commissioner of Social Security,1               )
                                                 )
                      Defendant.                 )
 ______________________________                  )

       This is an action brought pursuant to 42 U.S.C. § 405(g) seeking judicial review of

the Commissioner of Social Security’s (“Commissioner”) final decision, which denied Gloria

C. Williams’ (“Plaintiff”) claim for widow’s insurance benefits (“WIB”). The record includes

the report and recommendation (“Report”) of United States Magistrate Judge Jacquelyn D.

Austin, which was made in accordance with 28 U.S.C. § 636 (b)(1)(B) and Local Civil Rule

73.02(B)(2)(a) (D.S.C.).

       In her Report, the Magistrate Judge recommends that the Court affirm the

Commissioner’s final decision.        Plaintiff filed objections to the Report, to which the

Commissioner filed a response. See 28 U.S.C. § 636(b)(1) (providing that a party may

object, in writing, to a Magistrate Judge’s Report within 14 days after being served a copy).

For the reasons stated below, the Court adopts the Magistrate Judge’s Report and

overrules Plaintiff’s objections.

                                         BACKGROUND


       1
         Andrew Saul is now the Commissioner of Social Security and is automatically
substituted as a party pursuant to Fed. R. Civ. P. 25(d). See also the Social Security Act,
42 USC § 405(g) (explaining action survives “notwithstanding any change in the person
occupying the office of Commissioner of Social Security”).
       Plaintiff initially filed an application for WIB on April 18, 2012, based on her

ceremonial marriage on July 31, 2010, to deceased wage earner Ira Williams (“the wage

earner”). The application was denied because Plaintiff was not married to the wage earner

for at least nine months before he died and because Plaintiff was not the natural or

adoptive parent of his child.

       Subsequently, on April 22, 2014, Plaintiff filed another application for WIB on the

deceased wage earner’s record, alleging a prior common law marriage. Her application

was denied initially and upon reconsideration because no common law marriage was found

to have existed prior to the couple’s ceremonial marriage. Plaintiff requested a hearing

before an administrative law judge (“ALJ”), which was held on April 19, 2017. On May 17,

2017, the ALJ issued a decision, finding that Plaintiff was not entitled to receive WIB based

on the deceased wage earner’s record. The Appeals Council denied Plaintiff’s request for

review, making the ALJ’s decision the Commissioner’s final decision for purposes of judicial

review. Plaintiff filed this action seeking judicial review on November 6, 2018.

                                STANDARDS OF REVIEW

I.     The Magistrate Judge’s Report

       The Magistrate Judge makes only a recommendation to the Court.                   The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which a specific objection is made, and the Court may accept, reject, or modify, in whole

or in part, the recommendations of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

                                             2
II.    Judicial Review of a Final Decision

       The federal judiciary plays a limited role in the administrative scheme as established

by the Social Security Act. Section 405(g) of the Act provides that “[t]he findings of the

Commissioner of Social Security, as to any fact, if supported by substantial evidence, shall

be conclusive . . . .” 42 U.S.C. § 405(g). “Consequently, judicial review . . . of a final

decision regarding disability benefits is limited to determining whether the findings are

supported by substantial evidence and whether the correct law was applied.” Walls v.

Barnhart, 296 F.3d 287, 290 (4th Cir. 2002). “Substantial evidence” is defined as:

       evidence which a reasoning mind would accept as sufficient to support a
       particular conclusion. It consists of more than a mere scintilla of evidence
       but may be somewhat less than a preponderance. If there is evidence to
       justify a refusal to direct a verdict were the case before a jury, then there is
       “substantial evidence.”

Shively v. Heckler, 739 F.2d 987, 989 (4th Cir. 1984) (quoting Laws v. Celebrezze, 368

F.2d 640, 642 (4th Cir. 1966)). In assessing whether substantial evidence exists, the

reviewing court should not “undertake to re-weigh conflicting evidence, make credibility

determinations, or substitute [its] judgment for that of” the agency. Mastro v. Apfel, 270

F.3d 171, 176 (4th Cir. 2001) (alteration in original).

                                        DISCUSSION

       In this action, Plaintiff asserts that the ALJ failed to apply the correct legal standard

when deciding whether Plaintiff established a common law marriage between her and the

wage earner prior to their ceremonial marriage in 2010. Plaintiff complains: “the ALJ’s

decision charges Plaintiff with the burden of proving that she and Mr. Williams entered into

a common law marriage by a preponderance of the evidence, and wholly omitted reference

to South Carolina’s presumption of marriage in circumstances where a party submits

                                               3
satisfactory proof that a couple cohabitated for an extended duration and had a general

reputation as being husband and wife.” (ECF No. 9 at 8.) Plaintiff alleges that substantial

evidence does not support the ALJ’s decision because the ALJ did not apply the

appropriate legal standard when considering the evidence.

        After considering the parties’ arguments and outlining the ALJ’s decision, the

Magistrate Judge found Plaintiff’s arguments unavailing. Specifically, the Magistrate Judge

explained that the cases cited by Plaintiff do not stand for the proposition that cohabitation

alone establishes the existence of a common law marriage.2 As the Magistrate Judge

noted, the law of South Carolina provides: “when the proponent [of a common law

marriage] proves that the parties participated in ‘apparently matrimonial’ co-habitation, and

that while cohabiting the parties had a reputation in the community as being married, a

rebuttable presumption arises that a common law marriage was created.” Callen v. Callen,

620 S.E.2d 59, 62 (S.C. 2005) (quoting Jeanes v. Jeanes, 177 S.E.2d 537, 539-40 (S.C.

1970)). However, as the Magistrate Judge explained, “[t]his presumption may be overcome

by ‘strong, cogent’ evidence that the parties in fact never agreed to marry,” id., and the

presumption “in no way lessens the claimant’s burden of proving a common-law marriage

by the preponderance of the evidence.” Barker v. Baker, 499 S.E.2d 503, 507 (S.C. Ct.

App. 1998).

        Ultimately, the Magistrate Judge found that substantial evidence supports the ALJ’s

determination that strong evidence rebutted the presumption of common law marriage.


        2
            As the Magistrate Judge noted, the Supreme Court of South Carolina abolished common law
marriage as of April 2019. Stone v. Thompson, 833 S.E.2d 266, 270 (S.C. 2019). The court in Stone declined
to apply its ruling retroactively. Because Plaintiff alleges a common law marriage occurring prior to April 2019,
the decision in Stone has no impact on this case

                                                       4
The Magistrate Judge outlined the evidence cited by the ALJ: for example, the Magistrate

Judge explained that the ALJ noted that Plaintiff and the deceased wage-earner never

purchased a home jointly; never filed tax returns jointly; and did not own a joint bank

account. The Magistrate Judge outlined additional evidence considered by the ALJ

including the statements provided by Plaintiff and her witnesses, and noted that the ALJ

identified the appropriate law when weighing the evidence. The Magistrate Judge then

explained that, after considering the evidence, the ALJ found that it weighed against a

finding that Plaintiff and the wage earner intended to hold themselves out as having a

common law marriage and in favor of a finding that Plaintiff and the wage earner intended

to hold themselves out as an engaged, committed couple who intended to get married. In

addition, the Magistrate Judge noted that, in its denial of benefits, the Administration

remarked that the wage earner did not indicate any marriage to Plaintiff when he filed an

application for benefits in 1992.

       In her objections to the Magistrate Judge’s Report, Plaintiff first asserts that the

Magistrate Judge incorrectly stated that her divorce to her prior husband was in 1992 when

it was in 1987.3 The Magistrate Judge’s only reference to Plaintiff’s divorce was on page

12 of the Report, where the Magistrate Judge quoted a portion of the ALJ’s decision. In

that portion of the ALJ’s decision, the ALJ remarked that Plaintiff had offered inconsistent

reports as to the termination of her prior marriage. Specifically, the ALJ remarked that

Plaintiff reported in her current application that she divorced her former husband in 1987,

but that Plaintiff had reported in her prior application that she divorced her former husband


       3
       Plaintiff attached a copy of the final divorce order from 1987 as an exhibit to her objections.
(ECF No. 16 at 2-4.)

                                                  5
in 1992. (See ECF No. 13 at 12 (quoting R. at 20, 21).) Here, the Magistrate Judge

correctly indicated that Plaintiff alleged a divorce date of 1987 in her current application,

and Plaintiff’s objection does not alter the Court’s analysis.

        Next, Plaintiff objects that the Magistrate Judge failed to mention that her

engagement to the wage earner “was broken in 1992, after getting back together that’s

when the common law started.” (ECF No. 16 at 1.) Plaintiff also states:

        Mr. Williams or myself didn’t know he was going to die 17 days after we
        finally got married legally after a long common law marriage.

        Mr. Williams[’] children and I got along fine while I was doing everything until
        he wanted to get married to me legally, then things changed with some of
        them.

(Id.)

        After review, the Court finds that these objections do not weigh in Plaintiff’s favor.

First, Plaintiff now offers 1992 as the year when her common law marriage started, but her

complaint and her brief both allege 1990 as the year when her common law marriage

started. Even leaving aside this inconsistency, Plaintiff’s current statement that things with

the wage earner’s children changed when the wage earner “wanted to get married to me

legally” indicates that Plaintiff and the wage earner did not consider themselves legally

married prior to their ceremonial marriage. Regardless of these statements, however, the

Court finds that Plaintiff’s objections simply disagree with the applicable law and urge the

Court to re-weigh the evidence, which is not this Court’s role.

        As a final objection, Plaintiff contends that the Court is faulting her for not owning a

house jointly with the wage earner or sharing bank accounts with him. However, the Court

notes, as the Magistrate Judge did, that this evidence is relevant to the question of whether


                                               6
a common law marriage existed under South Carolina law; thus, the ALJ appropriately

considered this evidence, along with other evidence, in finding that the presumption of a

common law marriage was rebutted in this case. The Court finds this objection without

merit.

         In all, the Court finds that the Magistrate Judge accurately summarized the facts and

applied the correct principles of law, and the Court finds that Plaintiff’s objections do not

point to any errors in the Magistrate Judge’s analysis. Because the Court agrees with the

Magistrate Judge that substantial evidence supports the ALJ’s finding that the evidence

failed to show that a common law marriage existed between Plaintiff and the wage earner

prior to their ceremonial marriage, the Court adopts the Magistrate Judge’s Report and

affirms the Commissioner’s final decision.

                                        CONCLUSION

         Based on the foregoing, it is ordered that the Magistrate Judge’s Report (ECF No.

13) is adopted and specifically incorporated herein; Plaintiff’s objections (ECF No. 16) are

overruled; and the Commissioner’s final decision is affirmed.

         IT IS SO ORDERED.

                                                   /s/Bruce H. Hendricks
                                                   The Honorable Bruce Howe Hendricks
                                                   United States District Judge

March 19, 2020
Charleston, South Carolina




                                               7
